            Case 2:21-cv-01787-WB Document 1 Filed 04/16/21 Page 1 of 21




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 GREAT AMERICAN E&S INSURANCE
 COMPANY,
                                                      Civil Action No.:
        Plaintiff,
                                                      COMPLAINT FOR
        v.                                            DECLARATORY JUDGMENT

 AY TRUCKING, INC. and
 ANDRIY PRIONYUK,

        Defendants.

       Plaintiff, Great American E&S Insurance Company (“Great American” or “Plaintiff”), by

and through its undersigned counsel, comes now before this Honorable Court and files this

Complaint for Declaratory Judgment against Defendants, AY Trucking, Inc. and Andriy Prionyuk,

and in support thereof, states as follows:

                              I.      NATURE OF THE ACTION

       1.      This is an insurance coverage action seeking declaratory relief pursuant to 28

U.S.C. §§ 2201, 2202, and Rule 57 of the Federal Rules of Civil Procedure. Plaintiff seeks a

determination that it owes no duty to indemnify its named insured, AY Trucking, Inc. (“AY”) and

Andriy V. Prionyuk (“Prionyuk”) under a Commercial Umbrella and Excess Liability Insurance

Policy issued by Great American to AY (“the Excess Policy”).

       2.      Excess liability coverage is at issue between Plaintiff and Defendants in connection

with underlying claims asserted by Eric K. Davis (“Underlying Claimant”) against AY and

Prionyuk in an action presently pending in the Philadelphia County Court of Common Pleas (“the

Davis Action”) for injuries he sustained in a trucking accident on April 30, 2017 (“the Underlying

Accident”).
            Case 2:21-cv-01787-WB Document 1 Filed 04/16/21 Page 2 of 21




       3.        AY’s primary insurer, American Alternative Insurance Corporation (“American

Alternative”) failed to raise certain coverage defenses during its investigation into coverage for the

Underlying Accident and the defense of the Davis Action. Namely, American Alternative failed

to invoke potential defenses to coverage based on: (1) Prionyuk’s status as a “motor carrier for

hire” under the Federal Motor Carrier Safety Administration Regulations (“FMCSR”); (2)

Plaintiff’s status as a statutory “employee” of AY under the FMCSR; and/or (3) Plaintiff and

Prionyuk’s statuses as “fellow employees” in relation to one another and for AY.

       4.        The Excess Policy follows form with the American Alternative primary policy, but

Great American is not bound by American Alternative’s decision-making. Stated differently,

Great American is entitled to raise and/or reserve defenses to primary insurance coverage for the

Davis Action notwithstanding American Alternative’s failure to do so.

       5.        Had American Alternative raised and/or reserved the aforesaid coverage defenses

at the appropriate time, Prionyuk would not qualify as an “insured” under AY’s primary policy,

American Alternative would only owe obligations to AY under its primary policy, and coverage

for the Underlying Accident would have been excluded under the Excess Policy.

       6.        In addition to provisions in AY’s primary policy with American Alternative, there

are independent defenses to coverage in the Excess Policy which warrant this Court’s

consideration.

       7.        First, the Excess Policy contains a “cross-suits” exclusion which excludes coverage

for an insured’s liability for another insured’s loss. Thus, to the extent Underlying Claimant

qualifies as an “insured” under the Excess Policy, there would be no coverage for the Underlying

Accident.




                                                  2
            Case 2:21-cv-01787-WB Document 1 Filed 04/16/21 Page 3 of 21




       8.      Second, on January 17, 2020—484 days after the filing of the Davis Action, and

nearly one year after Underlying Claimant communicated a demand in excess of AY’s primary

policy limits—Great American received its first notice of the Underlying Accident and the Davis

Action. Because Great American was deprived of a reasonable opportunity to assess the myriad

coverage issues for the Underlying Accident, it was prejudiced by this late notice, and a denial of

coverage is warranted.

       9.      Accordingly, Great American requests that this court issue a declaration in its favor

holding that it owes no coverage or indemnification obligation to Defendants for the Underlying

Accident.

                                     II.     THE PARTIES

       10.     Plaintiff, Great American, is an insurance company with corporate offices at 301

East Fourth Street, Cincinnati, OH 45202. Great American regularly conducts business within the

Commonwealth of Pennsylvania and within this judicial district.

       11.     Defendant, AY Trucking, Inc., is a motor carrier with corporate offices at 371 East

Street Road, Feasterville-Trevose, PA 19053. AY regularly conducts business within the

Commonwealth of Pennsylvania and within this judicial district.

       12.     Defendant, Andriy Prionyuk, is an adult individual who is believed to be a

Washington domiciliary residing at 22324 100th Avenue, Kent, WA 98031.

                            III.    JURISDICTION AND VENUE

       13.     This Court has subject matter jurisdiction over this action for declaratory relief

pursuant to 28 U.S.C. §§ 2201 and 2202 and Rule 57 of the Federal Rules of Civil Procedure.

       14.     A justiciable controversy exists between Plaintiff and Defendants within the

meaning of 28 U.S.C. § 2201 with respect to Great American’s duty to provide coverage and



                                                 3
          Case 2:21-cv-01787-WB Document 1 Filed 04/16/21 Page 4 of 21




indemnify Defendants under the Excess Policy for the claims asserted in the Davis Action, in

connection with the Underlying Accident. See, e.g., ACandS, Inc. v. Aetna Casualty & Surety Co.,

666 F.2d 819, 822-23 (3d Cir. 1981) (holding that declaratory judgment action regarding an

insurer’s duties in relation to an underlying lawsuit is ripe for review and disposition).

       15.      Notably, the Davis Action is now scheduled for trial in June 2021; therefore, this

matter is now ripe for this Honorable Court’s consideration.

       16.      This Court has diversity jurisdiction over this action pursuant to 23 U.S.C. §

1332(a)(1) because the this action is entirely between citizens of different states, and the amount

in controversy—that is, the amount Great American may be obligated to expend to indemnify AY

and/or Prionyuk—exceeds the sum or value of $75,000.00, exclusive of interest and costs.

       17.      Jurisdiction is also proper based upon a federal question pursuant to 28 U.S.C. §

1331 because this declaratory judgment action requires resolution of a substantial and disputed

federal issue regarding the application of the FMCSR definition of “employee” to an interstate

trucking company’s liability insurance policy purchased to satisfy the FMCSR insurance

requirements.

       18.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 as pled in greater detail

below because the events and Underlying Accident giving rise to the Davis Action occurred in part

within this judicial district, AY regularly conducts business within this judicial district, and the

Davis Action is currently pending within this judicial district.




                                                  4
            Case 2:21-cv-01787-WB Document 1 Filed 04/16/21 Page 5 of 21




                            IV.      FACTS COMMON TO ALL COUNTS

                              The Underlying Accident and Davis Action

        19.      On or about September 20, 2018, Underlying Claimant Eric K. Davis filed a

Complaint in the Philadelphia Court of Common Pleas for injuries he sustained in the Underlying

Accident. See Complaint in the Davis Action attached hereto as Exhibit A.

        20.      In his Complaint, Underlying Claimant alleged that at approximately 5:15 a.m. on

April 30, 2017, Defendant Prionyuk was operating a 2016 Peterbuilt tractor-truck (“the Vehicle”),

owned at the time by AY and entrusted to Prionyuk with AY’s permission in furtherance of its

business. Id. ¶¶ 5-6. At this time, Prionyuk was operating the Vehicle on I-80 near Pershing

County, Nevada while Underlying Claimant was “lawfully in the sleeper compartment of the

vehicle.” Id. ¶¶ 6-7.

        21.      Underlying Claimant alleged that AY was a motor carrier as defined by 49 CFR

390.5, 1 and that Prionyuk “was the agent, servant, workman, or employee of AY, as defined in 49

CFR 390.5, acting in the course and scope of his agency” at the time of the Underlying Accident.

Id. ¶¶ 3-4. Prionyuk is alleged to have negligently caused the Vehicle to “leave [the] traveled

portion of the highway” while Davis was asleep, causing Davis to sustain a variety of injuries. Id.

¶ 8.

        22.      The Complaint included two separate counts of negligence against Defendants: one

against AY and one against Prionyuk. Under Count I, Plaintiff alleged generally that Prionuk

failed to maintain control of the vehicle and failed to abide by various FMCSR rules and

regulations related to service hours, fatigue, and maintenance of logs. Id. at ¶ 15. Under Count II,


1
 The Department of Transportation, Federal Motor Carrier Safety Administration Regulations are codified under Title
49, Part 390. These regulations are often referred to by their short-hand title, FMCSR. Under FMCSR definitions,
“For-hire motor carrier means a person engaged in the transportation of goods or passengers for compensation.” 49
C.F.R. § 390.5.

                                                        5
          Case 2:21-cv-01787-WB Document 1 Filed 04/16/21 Page 6 of 21




Plaintiff alleged Prionyuk operated the vehicle “under the direction and control of AY,” and that

AY “knew…or should have known” that Prionyuk was operating the vehicle while fatigued and

in violation of various FMCSR rules and regulations. Id. at ¶¶ 18-22.

       23.     Answers to the Complaint were filed by Counsel for AY and Prionyuk separately

on January 10, 2019. See Defendants’ Answers to Complaint in the Davis Action attached

collectively hereto as Exhibit B.

               Relevant Facts Adduced During Discovery in the Davis Action

       24.     AY is engaged in the business of leasing tractor-trailer vehicles, like the Vehicle in

this case, to independent-contractor drivers such as Prionyuk.

       25.     Prionyuk created a company called “A-Pro Trans, LLC” (“A-Pro Trans”), which

executed an Independent Contractor Agreement with a company called “AY Management, Inc.”

(“AY Management”). See Independent Contractor Agreement attached hereto as Exhibit C.

Article VI, Paragraph 3 of the Independent Contractor Agreement calls for A-Pro Trans to

indemnify and hold AY Management harmless “from any and all claims by…[A-Pro Trans]

drivers drivers’ helpers, agents, and any other workers used by it in connection with Contractor’s

performance under this Agreement.” Id. at 5. Furthermore, Article V, Paragraph 4 states: “It is

further agreed that any…bodily injury…sustained by [A-Pro Trans] drivers…as well as authorized

or unauthorized passengers…will be the sole responsibility of Contractor.” Id.

       26.     AY Management is an active registered Corporation in Pennsylvania, and A-Pro

Trans is an active registered Limited Liability Company in Pennsylvania—both of which are

distinct from Defendant AY. See Department of State Webpages attached hereto as Exhibit D.

       27.     Importantly, neither A-Pro Trans or AY Management were ever joined as a party

in the Davis Action.     Therefore, it remains unclear (1) whether A-Pro Trans and/or AY



                                                 6
            Case 2:21-cv-01787-WB Document 1 Filed 04/16/21 Page 7 of 21




Management maintained separate insurance coverage at the time of this loss; and (2) whether there

were any written agreements in effect between Defendant AY and these two entities.

          28.   Unlike Prionyuk, Underlying Claimant Davis did not execute any Independent

Contractor Agreement with AY. According to his deposition testimony, Underlying Claimant

Davis worked as a commercial truck driver “primarily through a staffing agency” since 2015, and

first worked as an “assistant driver” for Travis Gaston, another independent contractor for

Defendant AY. Under this arrangement, independent-contractor drivers were authorized to select

any qualified assistant driver of their choosing and were responsible for paying a portion of their

share to that assistant driver. However, Underlying Claimant testified that he was not assigned to

this particular trip leading to the Underlying Accident via a staffing agency. Rather, Underlying

Claimant testified that he was the “lead driver,” and Prionyuk was assigned by AY to be the

“assistant driver.”

                             Underlying Claimant’s Expert Report

          29.   Underlying Claimant produced a liablity expert report dated December 23, 2019

authored by Brooks Rugemer, CDS, a commercial transportation specialist. See Mr. Rugemer’s

Expert Report attached hereto as Exhibit E.

          30.   Mr. Rugemer concluded that AY Trucking had a “regulatory duty” to properly vet,

hire and supervise any driver it allows to operate its trucks pursuant to Section 392.1 of the

FMCSR. Id. at 7. Mr. Rugemer clarified that this responsibility is extended to “independent

contractors” who are considered “employees” under the FMCSR definitions (Section 390.5). Id.

at 7-8.

          31.   Mr. Rugemer also concluded that Prionyuk “fell asleep,” was careless, and his

actions fell below the appropriate standard of care. Id. at 10. Underlying Claimant’s expert further



                                                 7
          Case 2:21-cv-01787-WB Document 1 Filed 04/16/21 Page 8 of 21




opined that AYT “failed to properly hire, qualify and manage Prionyuk,” willfully failed to

supervise him, and that AYT’s actions fell below the standard of care for a DOT registered

interstate Motor Carrier. Id.     Finally, Mr. Rugemer asserted that “AYT’s actions were a

contributory factor in the crash that injured Eric Davis.” Id.

          AY and Prionyuk’s Motion for Summary Judgment in the Davis Action

       32.       After the issuance of Underlying Claimant’s expert report authored by Mr.

Rugemer, which argued that Underlying Claimant was an “employee” of AY under the FMCSR,

AY and Prionyuk filed a Motion for Summary Judgment seeking dismissal of the Davis Action.

See Defendants’ Motion for Summary Judgment in the Davis Action attached hereto as Exhibit

F.

       33.       In their Motion for Summary Judgment, Defendants argued that Underlying

Claimant Davis and Prionyuk were both the employees or “statutory employees” of AY because

Mr. Rugemer classified Underlying Claimant as an “independent contractor,” which qualifies as

an employee under the FMCSR. See id. Accordingly, Defendants contested they were immune

from tort liability under Pennsylvania’s exclusive remedy and statutory employer immunity

doctrines. Id.

       34.       Underlying Claimant opposed Defendants’ Motion for Summary Judgment,

arguing that Mr. Rugemer’s conclusion that Underlying Claimant was an “independent contractor”

under the FMCSR established the duty of care owed to Underlying Claimant, but did not establish

an employee-employer relationship between the litigants. See generally Underlying Claimant’s

Opposition to Summary Judgment in the Davis Action attached hereto as Exhibit G.

       35.       Ultimately, the trial court denied the Defendants’ Motion without prejudice. See

Court Order dated February 20, 2020 attached hereto as Exhibit H.



                                                 8
          Case 2:21-cv-01787-WB Document 1 Filed 04/16/21 Page 9 of 21




       36.     Based on the summary judgment arguments in the Davis Action, Underlying

Claimant is either an “employee” under the common law, or an “independent contractor” under

the FMCSR.      Under either scenario, Underlying Claimant is an “employee” of AY (the named

insured) and/or Prionyuk (a definitional insured) for purposes of liability coverage, so coverage

should not be available to Underlying Claimant under the Excess Policy.

                         Overview of the Relevant Insurance Policies

       37.     AY is the named insured on two policies relevant here.

       38.     First, AY is the named insured on a Commercial Automobile Insurance Policy with

American Alternative, Policy Number H8A2TP0000264-01 (“the Primary Policy”), with relevant

policy period from June 14, 2016 through June 14, 2017. See AY’s Primary Policy with American

Alternative attached hereto as Exhibit I.

       39.     Upon information and belief, American Alternative extended coverage to Prionyuk

under the Primary Policy as a permissive user of the Vehicle involved in the Underlying Accident.

       40.     The Vehicle is listed on the Declarations Page of the Primary Policy as Covered

Auto #23. See Schedule of Covered Automobiles under the Primary Policy attached hereto as

Exhibit J at 5. The Primary Policy limits for the Vehicle in question is $1,000,000. Id.

       41.     In addition to the American Commercial Automobile Policy, AY is also the named

insured under a Commercial Umbrella and Excess Liability Insurance Policy issued by Great

American (“the Excess Policy”). See AY’s Excess Policy attached hereto as Exhibit K. The

Excess Policy provides $2,000,000 in liability insurance as an additional layer of coverage. Id.

       42.     Importantly, the omnibus coverage provision in the Excess Policy specifically

states that “[e]xcept for the terms, conditions, definitions and exclusions of this policy, the

coverage provided by this policy will follow the ‘first underlying insurance.’” See Excess Liability



                                                 9
           Case 2:21-cv-01787-WB Document 1 Filed 04/16/21 Page 10 of 21




Coverage Form for the Excess Policy attached hereto as Exhibit L. Thus, unless stated otherwise,

coverage under the Excess Policy generally comports with coverage under the Primary Policy.

              Overview of Applicable Coverage Defenses Under the Primary Policy

        43.      The Primary Policy provides coverage to an “insured” because of “bodily injury”

caused by an “accident” resulting from the ownership, maintenance of or use of a covered “auto.”

See Motor Carrier Coverage Form under the Primary Policy attached hereto as Exhibit M at 2.

Therefore, based on the circumstances of the Underlying Accident, coverage under the Primary

Policy depends on (1) who qualifies as “an insured”; and (2) whether any exclusions apply that

render the Underlying Accident an uncovered loss.

        44.      Under the Primary Policy, there are three potential defenses to coverage that

American Alternative should have reserved and/or raised at the outset. 2 It is now apparent that at

least one—if not all three—would apply to foreclose coverage in this matter.

        45.      The first coverage defense depends on whether Prionyuk qualifies as a “motor

carrier for hire” under the Primary Policy. If he does not qualify as such, he remains an insured.

        46.      However, even if Prionyuk qualifies as an insured under the Primary Policy, there

are two additional employment-related exclusions which would warrant a disclaimer of coverage

by American Alternative. The second and third coverage defenses, respectively, depend on

whether Underlying Claimant Davis and/or Prionyuk meet the definition of “employee” under the

Primary Policy for purposes of triggering two exclusions therein.




2
 American Alternative’s failure to raise a coverage defense based on provisions in the Primary Policy does not estop
Great American from asserting defenses to excess liability coverage; in other words, Great American is not bound by
American Alternative’s prior coverage position(s). See, e.g., Pratter v. Reliance Ins. Co., No. 269 M.D. 2001, 2010
Pa. Commw. LEXIS 733, at *19 (Pa. Commw. Ct. Dec. 27, 2010) (citing Allmerica Fin. Corp v. Certain Underwriters
at Lloyd's, London, 871 N.E.2d 418, 429 (Mass. 2007)). Thus, Great American is free to raise coverage defenses
based upon the language of the Primary Policy—whether those were raised or reserved by American or not.

                                                        10
             Case 2:21-cv-01787-WB Document 1 Filed 04/16/21 Page 11 of 21




        47.      More specifically, if Underlying Claimant is an “employee” of AY or Prionyuk,

Exclusion No. 4 would be triggered and there would be no coverage.

        48.      Likewise, if Underlying Claimant and Prionyuk can reasonably be described as

“fellow employees,” Exclusion No. 5 would triggered and there would be no coverage.

                         “Who Is An Insured” Under the Primary Policy

        49.      The Primary Policy defines an “insured” to include:

                 a. You [AY] for any covered “auto”.
                 b. Anyone else while using with your permission a covered “auto” you own,
                 hire or borrow except:
                         [exceptions 1-5 do not apply].

See Exhibit M at 3.

        50.      The “Who is an Insured” Section of the Primary Policy also includes the following

qualifier:

        However, none of the following is an “insured.”:

                 (1) Any “motor carrier” for hire or his or her agents or “employees”, other
                 than you and your employees:

                        (a) If the “motor carrier” is subject to motor carrier insurance
                        requirements and meets them by a means other than “auto” liability
                        insurance.

                        (b) If the “motor carrier” is not insured for hired “autos” under an
                        “auto” liability insurance form that insures on a primary basis the
                        owners of the “autos” and their agents and “employees” while the
                        “autos” are leased to that “motor carrier and used in his or her
                        business.

        However, Paragraph (1) above does not apply if you have leased an “auto” to the
        for-hire “motor carrier” under a written lease agreement in which you have held
        that “motor carrier” harmless.

Id.




                                                 11
           Case 2:21-cv-01787-WB Document 1 Filed 04/16/21 Page 12 of 21




        51.      Based on the above, Prionyuk would not qualify as an insured if: (1) he meets the

definition of “motor carrier” for hire under the Policy; and (2) he is not insured by a separate auto

liability policy which includes coverage for AY on a primary basis; but only if (3) there is no “hold

harmless” provision in favor of Prionyuk contained within a lease agreement with AY.

        52.      Here, Prionyuk qualifies as a “motor carrier” for hire under the Policy because he

was hired by AY to transport a fleet of Teslas in furtherance of AY’s business. 3 Furthermore,

upon information and belief, Prionyuk did not maintain a separate auto liability policy purchased

with primary coverage for AY; and there was no lease agreement between Prionyuk and AY.

Therefore, Prionyuk does not qualify as an insured under the Primary Policy, American Alternative

should have disclaimed coverage to him at the time the Davis Action was instituted, and Great

American need not provide excess liability coverage to Prionyuk for the claims asserted against

him arising out of the Underlying Accident.

        53.      Even if Prionyuk does not constitute a “motor carrier for hire,” coverage for

damages arising out of the Underlying Accident are precluded because both Prionyuk and Plaintiff

can be deemed “employees” under two employment-related exclusions of the Primary Policy

explained in further detail below.

                          Exclusions Nos. 4 and 5 Under the Primary Policy

        54.      Under Exclusion 4 – Employee Indemnification and Employer’s Liability (the

“Employer’s Liability Exclusion”), the Primary Policy precludes coverage for bodily injury to:

        a. An “employee” of the “insured” arising out of and in the course of:
               (1) Employment by the “insured”; or
               (2) Performing the duties related to the conduct of the “insured’s”
               business…

See Exhibit M at 4.

3
  The Primary Policy defines “Motor Carrier” as follows: “a person or organization providing transportation by ‘auto’
in the furtherance of a commercial enterprise.” See Exhibit M at 14.

                                                        12
           Case 2:21-cv-01787-WB Document 1 Filed 04/16/21 Page 13 of 21




        55.      In the same vein, Exclusion 5 – Fellow Employee (the “Fellow Employees

Exclusion”) of the Primary Policy precludes coverage for bodily injury to:

        a. Any fellow “employee” of the “insured” arising out of and in the course of the
        fellow “employee’s” employment or while performing duties related to the conduct
        of your business…

Id. at 4-5.

        56.      Section 390.5 of the FMCSR provides a statutory definition of “employee” as

follows:

        Employee means any individual, other than an employer, who is employed by an
        employer and who in the course of this or her employment directly affects
        commercial motor vehicle safety. Such term includes a driver of a commercial
        motor vehicle (including an independent contractor while in the course of
        operating a commercial motor vehicle), a mechanic, and a freight handler.

49 C.F.R. § 390.5 (emphasis added).

        57.      Based on the above-cited language, Section 390.5 collapses the common law

distinction between employees and independent contractor-drivers in the commercial trucking

context.

        58.      The application of the Employer’s Liability Exclusion and the Fellow Employees

Exclusion to the Underlying Accident turns on whether (a) Plaintiff is an “employee” of AY or

Prionyuk; and/or (b) Plaintiff and Prionyuk can reasonably be described as “fellow employees.”

        59.      Hence, the controlling question is whether Great American can rely on the

FMCSR’s definition of an “employee” for purposes of triggering the aforementioned

exclusions as applied to the claims against both AY and Prionyuk in the Davis Action. 4

4
  The Primary Policy’s definition of an employee includes a leased worker but does not include a temporary worker.
See Exhibit M at 13. A “leased worker” refers to “a person leased to you [AY] by a labor leasing firm under an
agreement between you [AY] and the labor leasing firm to perform duties related to the conduct of your business.” Id.
at 14. The Policy differentiates a “leased worker” and a “temporary worker,” which is “a person who is furnished to
you to substitute for a permanent ‘employee’ on leave or to meet seasonal or short-term workload conditions.” Id. at
15.

                                                        13
          Case 2:21-cv-01787-WB Document 1 Filed 04/16/21 Page 14 of 21




       60.     Although neither Pennsylvania nor the Federal District Courts in the 3rd Circuit

have squarely addressed this issue, many State and Federal courts confronted with the issue have

held that an insurer may rely on the FMCSR definition of an employee to trigger an employment-

related exclusion. See, e.g., Consumers County Mut. Ins. Co. v. P.W. & Sons Trucking, Inc., 307 F.3d

362 (5th Cir. 2002) (holding insurer could rely on FMCSR definition of an “employee” to exclude

coverage to independent contractor-drivers); Miller v. Northland Ins. Co., No. M2013-00572-

COA-R3-CV, 2014 Tenn. App. LEXIS 248 (Tenn. Ct. App. Apr. 29, 2014) (holding the FMCSR

definition of “employee” rendered an independent contractor an “employee” within the meaning

of policy exclusion).

       61.     Importantly, the Primary Policy contains an MCS-90 Endorsement, which is one of

the ways in which a motor carrier such as AY can establish proof of financial responsibaility under

the Motor Carrier Act of 1980 (“MCA”). See MCS-90 Endorsement to Primary Policy attached

hereto as Exhibit N.

       62.     In this instance, AY purchased the MCS-90 Endorsement to the Primary Policy to

satisfy the MCA financial responsibility requirements.

       63.     The MCS-90 Endorsement serves as a “safety net” in the event the Primary Policy

itself does not cover a given loss, and either there is no other insurance that would satisfy a

judgment against the motor carrier, or the motor carrier’s insurance coverage is insufficient. See,

e.g., Consumers County, 307 F.3d at 366 (stating the purpose of the MCS-90 Endorsement is “to ensure

that a financially responsible party will be available to compensate members of the public injured in a

collision with a commercial motor vehicle.”).

       64.     The Excess Policy necessarily does not contain an MCS-90 Endorsement because

the Primary Policy provides this “safety net.”



                                                  14
          Case 2:21-cv-01787-WB Document 1 Filed 04/16/21 Page 15 of 21




       65.     Because the specific purpose of the MCS-90 Endorsement is to assure compliance

with the MCA, it logically follows that the FMCSR definition of an “employee” should guide the

interpretation of the Employer’s Liability and Fellow Employees Exclusions—and more

specifically the construction of the Primary Policy term, “employee.” See, e.g., Consumers

County, 307 F.3d at 366 (stating that the federal insurance requirements “must inform our interpretation

of the policy’s terms”); Miller, 2014 Tenn. App. LEXIS 248 at *9-10 (citing cases in which a co-

driver passenger qualifies as an “employee” under an insurance policy after considering purpose

of MCS-90 Endorsement).

       66.     If the Court uses the FMCSR’s definition of an “employee” as a guidepost, the

inescapable conclusion is that both Underlying Claimant and Prionyuk—as independent

contractors—qualify as employees of AY. Accordingly, the Employer’s Liability and Fellow

Employees Exclusion renders the Underlying Accident and subsequent Davis Action as uncovered

losses under the body of the Primary Policy.

       67.     However, the fact that the body of the Primary Policy does not cover the damages

in the Davis Action does not prevent Underlying Claimant from being adequately compensated,

for American Alternative has already offered its policy limits to indemnify AY for the injuries Mr.

Davis sustained in the Underlying Accident.

                    Overview of Coverage Defenses Under the Excess Policy

       68.     Great American also seeks a determination that it owes no indemnification

obligation for the damages arising out of the Underlying Accident and the Davis Action based on

two additional coverage defenses: (1) the cross-suits exclusion; and (2) late notice of the

Underlying Accident and the Davis Action, which has resulted in actual prejudice to Great

American.



                                                  15
         Case 2:21-cv-01787-WB Document 1 Filed 04/16/21 Page 16 of 21




       69.      First, the cross-suits exclusion would apply to the extent Plaintiff is deemed an

insured under the Excess Policy. This would prevent him from suing another insured, such as AY

and Prionyuk.

       70.      Second, AY failed to provide timely notice of the Underlying Accident despite the

severity of the damages alleged. Critically, AY, its counsel, and American Alternative failed to

provide timely notice of the Davis Action even though Underlying Claimant communicated a

demand in excess of the Primary Policy limits no later than February 5, 2019. Notice of

Underlying Claimant’s $2,000,000 demand was provided to Great American on January 17, 2020,

over a year after the demand was communicated to AY and its counsel by Underlying Claimant’s

counsel, who explicitly requested that Great American be placed on notice.

       71.      As a result of AY’s failure to provide notice of the Davis Action despite a demand

which would require tendering a portion of benefits under the Excess Policy, Great American has

been actually prejudiced as pled more specifically below.

                        Cross-Suits Exclusion Under the Excess Policy

       72.      The Excess Policy contains an endorsement entitled “Cross Suits Exclusion,”

which modifies liability coverage to exclude “[a]ny liability or ‘loss’ of any Insured covered under

this policy to any other Insured covered under this policy.”

       73.      The omnibus coverage provision in the Excess Policy specifically states that

“[e]xcept for the terms, conditions, definitions and exclusions of this policy, the coverage provided

by this policy will follow the ‘first underlying insurance.’” See Exhibit L. Accordingly, the

Primary Policy’s definition of an “insured” can be transposed onto the Excess Policy.

       74.      Under the Primary Policy, an “insured” includes:

       “Anyone else while using with your permission a covered “auto” you own, hire or
       borrow…”


                                                 16
         Case 2:21-cv-01787-WB Document 1 Filed 04/16/21 Page 17 of 21




See Exhibit M at 3.

       75.     The Excess Policy is amended by way of a “Cross Suits Exclusion” Endorsement,

which precludes coverage for “[a]ny liability or ‘loss’ of any insured covered under this policy to

any other insured covered under this policy.” See Cross Suits Exclusion Endorsement attached

hereto as Exhibit O.

       76.     Thus, if Underlying Claimant qualifies as an “insured” under the Primary and

Excess Policies, AY would not enjoy coverage for damages alleged in the Davis Action if Davis

was “using” the vehicle while he was asleep in the sleeper-berth at the time of the Underlying

Accident. Likewise, if both Underlying Claimant and Prionyuk qualify as “insureds” under the

Primary and Excess Policies, Prionyuk would not enjoy coverage either, if Davis was “using” the

vehicle while sleeping in the sleeper-berth at the time of the Underlying Accident.

       77.     Underlying Claimant was “using” the Vehicle at the time of the Underlying

Acciden because the nature of “co-driving” a tractor-trailer under an independent contractor-lease

agreement required both Davis and Prionyuk to take breaks from driving. See Exhibit E at 7

(citing federal regulations prohibiting drivers from operating a commercial vehicle if driver’s

ability or alertness is unsafely impaired by fatigue); see also Quiles v. Johnson, 906 F.3d 735, 737

(8th Cir. 2018) (holding that plaintiff was in the “course and scope” of employment even though

he was asleep and “off duty” during a team driving arrangement).

       78.     Therefore, if Underlying Claimant and Prionyuk are both deemed “insureds” under

the Primary and Excess Policies, coverage for the damages alleged in the Davis Action would be

precluded under the Cross Suits Exclusion Endorsement, which prohibits one insured from suing

another for personal injuries.




                                                17
          Case 2:21-cv-01787-WB Document 1 Filed 04/16/21 Page 18 of 21




                            Late Notice Prejudiced Great American

       79.     As a precondition to excess liability coverage, the Excess Policy states that AY

“must see to it that we are notified as soon as practicable of an occurrence which may result in a

claim or suit which may involve this policy.” See Exhibit L at 4.

       80.     AY must provide notice to Great American as soon as practicable “[i]f a claim or

suit against any Insured is reasonably likely to involve this policy.” Id. The requisite notice

generally include information regarding (a) how, when and where the occurrence took place; (b)

the names and addresses of any injured persons and witnesses; and (c) the nature and location of

any injury or damage arising out of the occurrence.” Id.

       81.     Under Pennsylvania law (which applies to the interpretation and construction of the

Excess Policy), the failure of a policyholder to comply with the notice requirements in an insurance

contract relieves the insurer of liability if the insurer can demonstrate it was prejudiced by the late

notice. See Nationwide Mut. Ins. Co. v. Lehman, 743 A.2d 933, 940 (Pa. Super. Ct. 1999).

       82.     By way of his Case Management Conference Memorandum at an early stage of

Davis Action, a $2,000,000 demand was communicated for Underlying Claimant’s injuries

sustained in the Underlying Accident. Despite this demand exceeding the limits of the Primary

Policy, notice was not provided to Great American.

       83.     On June 26, 2019, Underlying Claimant’s counsel sent a letter to Defendants’

counsel explicitly requesting that Great American be placed on notice of the loss, lawsuit, and

demand. See Underlying Claimant’s Counsel’s June 26, 2019 letter to Defense Counsel attached

hereto as Exhibit P.

       84.     However, Great American did not receive notice of the Underlying Accident, the

Davis Action, or the excess demand until January 17, 2020—approximately a year after the initial



                                                  18
         Case 2:21-cv-01787-WB Document 1 Filed 04/16/21 Page 19 of 21




excess demand was communicated to Defendants’ counsel, and 204 days after Underlying

Claimant’s counsel specifically instructed that Great American be placed on notice.

       85.     Due to the late notice of the Davis Action and excess demand, Great American

sustained actual prejudice as follows:

               a. Great American was not aware of the Davis Action or excess demand until
                  American Alternative already decided to assign counsel to jointly represent AY
                  and Prionyuk;

               b. Great American was not aware notice of the Davis Action or excess demand
                  until after the Motions for Summary Judgment were resolved;

               c. Great American was deprived of an opportunity to evaluate the myriad coverage
                  issues discussed herein at an earlier time;

               d. Great American was deprived of an opportunity to take advantage of its
                  contractual right to be associated with American Alternative in investigating
                  the claim and coordinating the defense of AY and/or Prionyuk. See Exhibit K
                  at 2, Section III.B.

               e. Underlying defense counsel jointly represented AY and Prionyuk despite an
                  apparent conflict of interest given the clear incentive for one “judgment proof”
                  client (Prionyuk) to shift liability to Great American’s named insured (AY);

               f. Due to the joint representation of AY and Prionyuk, neither asserted
                  crossclaims against one another, thereby increasing the likelihood that Great
                  American’s insured would be responsible for the entire judgment, to the extent
                  there would be one;

               g. Because Great Amreican was not associated with American Alternative in
                  coordinating the defense of AY and/or Prionyuk, underlying defense counsel
                  did not join AY Management and A-Pro Trans as parties in the Davis Action,
                  see supra ¶¶ 22-24; and

               h. Because Great Amreican was not associated with American Altenrative in
                  coordinating the defense of AY and/or Prionyuk, underlying defense counsel
                  did not investigate whether third parties such as AY Management and A-Pro
                  Trans were separately insured and whether said insurance would have to be
                  exhausted prior to the implication of the Excess Policy in the Davis Action; and

               i. Because Great Amreican was not associated with American Altenrative in
                  coordinating the defense of AY and/or Prionyuk, underlying defense counsel
                  did not investigate whether third parties such as AY Management and A-Pro

                                               19
         Case 2:21-cv-01787-WB Document 1 Filed 04/16/21 Page 20 of 21




                  Trans would be liable to Plaintiff under written agreements to which either were
                  a party.


                                      COUNT I
                               DECLARATORY JUDGMENT

                 Plaintiff Great American v. Defendants AY and Prionyuk

       86.    Plaintiffs hereby incorporate the preceding paragraphs 1-80 of this Declaratory

Judgment Complaint as though same were set forth at length herein.

       87.    There is a genuine and bona fide dispute, controversy, and/or disagreement between

the parties regarding whether Defendants are entitled to a defense and indemnity against

Underlying Claimant’s claims under the terms of the Excess Policy.

       88.    The Excess Policy incorporates by reference many of the terms, limitations, and

exclusions of the Primary Policy, and under Pennsylvania law, Great American may raise coverage

defenses based on the terms, limitations, and exclusions of coverage contained in both the Excess

and Primary Policies. Pratter v. Reliance Ins. Co., No. 269 M.D. 2001, 2010 Pa. Commw. LEXIS

733, at *19 (Pa. Commw. Ct. Dec. 27, 2010) (citing Allmerica Fin. Corp v. Certain Underwriters

at Lloyd's, London, 871 N.E.2d 418, 429 (Mass. 2007)).

       89.    American Alternative failed to raise any of the coverage defenses articulated herein,

and is thereby estopped from asserting them now because of its ongoing defense of AY and

Prionyuk in the Davis Action. See generally Selective Way Ins. Co. v. Mak Services, Inc., 232

A.3d 762, 768 (Pa. Super. Ct. 2020) (holding insurer must timely investigate claim and assert

specific reasons that would render claim uncovered or risk being estopped from asserting those

defenses).

       90.    Federal courts have continually held that such disputes, over the applicability and

scope of coverage provided under an insurance policy, are ripe for determination by declaratory


                                               20
         Case 2:21-cv-01787-WB Document 1 Filed 04/16/21 Page 21 of 21




judgment. ACandS, Inc., 666 F.2d at 822-23; Yellowbird Bus Co. v. Lexington Ins. Co., 2010

U.S. Dist. LEXIS 69554, at *10-11.

       WHEREFORE, pursuant to the Uniform Declaratory Judgment Act, 28 U.S.C. §§ 2201

and 2202, Plaintiff requests that this Honorable Court issue a judgment declaring that:

           a) Prionyuk is a “motor carrier for hire” within the meaning of the American
              Alternative Policy, thereby excluding him from being classified as an “insured” and
              precluding coverage for the Underlying Accident under the Excess Policy; or, in
              the alternative,

           b) Prionyuk and Plaintiff are both “insureds” and “employees” of AY, thereby
              excluding coverage for the Underlying Accident by virtue of the Employer’s
              Liability Exclusion of the Primary Policy and/or the Fellow Employees Exclusion
              of the Primary Policy; or, in the alternative,

           c) Prionyuk and Plaintiff are both “insureds” under the Primary and Excess Policies,
              thereby excluding coverage for the Underlying accident by virtue of the Cross Suits
              Exclusion Endorsement of the Excess Policy; or, in the alternative,

           d) The late notice provided to Plaintiff actually prejudiced Great American, thereby
              foreclosing coverage for the Underlying Accident under the Excess Policy.


                                                 Respectfully submitted,

                                                 Langsam Stevens Silver & Hollaender LLP

Dated: April 16, 2021                            By: /s/ Charles M. Adams
                                                     Charles M. Adams, CPCU, Esquire
                                                     Pa. Identification No. 310405
                                                     Benjamin C. Frommer, Esquire
                                                     Pa. Identification No. 319993
                                                     1818 Market Street, Suite 2430
                                                     Philadelphia, PA 19103
                                                     T : 215-732-3255
                                                     F : 215-732-3260
                                                     E: CAdams@lssh-law.com
                                                     E: BFrommer@lssh-law.com
                                                     Attorneys for Plaintiff




                                                21
